Citation Nr: 0912789	
Decision Date: 04/06/09    Archive Date: 04/15/09	

DOCKET NO.  04-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a cervical spine 
disability, to include degenerative changes of the cervical 
spine. 

3.  Entitlement to service connection for a thoracic spine 
disability, to include degenerative changes of the thoracic 
spine. 

4.  Entitlement to service connection for post-traumatic 
stress disorder. 

5.  Entitlement to service connection for right and left 
shoulder disabilities. 

6.  Entitlement to service connection for right and left hip 
disabilities. 

7.  Entitlement to service connection for right and left knee 
disabilities. 

8.  Entitlement to service connection for right and left 
ankle disabilities. 

9.  Entitlement to service connection for a disorder 
characterized by numbness of the right and left hands. 

10.  Entitlement to service connection for a disorder 
characterized by pain in the left arm and side. 

11.  Entitlement to service connection for a disorder 
characterized by "vision problems." 

12.  Entitlement to service connection for a disorder 
characterized by shortness of breath. 

13.  Entitlement to service connection for a chronic sinus 
disorder. 

14.  Entitlement to service connection for a chronic headache 
disorder. 

15.  Entitlement to service connection for a disorder 
characterized by "sexual dysfunction." 

16.  Entitlement to service connection for tinnitus (buzzing) 
in the ears. 

17.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot. 

18.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot. 

19.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a rating decision of February 1999, the RO denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The Veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the February 1999 rating decision, the 
Veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.

This case was previously before the Board in April and 
October 2008, on which occasions it was remanded in order 
that the Veteran might be afforded a hearing before a 
traveling Veterans Law Judge at the RO located in Houston, 
Texas.  The case is now, once more, before the Board for 
appellate review.

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

At the time of the Board's October 2008 remand, it was noted 
that the Veteran's appeal had previously been remanded to the 
RO in order that the Veteran might be afforded a Travel Board 
hearing.  However, a review of the Veteran's claims folder 
disclosed that, while the Veteran had, in fact, been provided 
adequate notice of the date of that hearing, he had failed to 
report.  Significantly, in early August 2008, prior to the 
Veteran's scheduled hearing, the Board had received 
correspondence from the Veteran in which he requested a 
change in the date of his hearing due to an inability to 
attend the hearing on his scheduled date.  The Board referred 
that correspondence to the RO, inasmuch as the Veteran's 
claims file was in the custody of that facility.  However, 
the RO received that correspondence two days after the 
Veteran's scheduled hearing.  Significantly, and as noted 
above, the Veteran failed to report for his scheduled 
hearing.  However, in September 2008, the Board received a 
motion to reschedule the Veteran's hearing from his 
accredited representative.  

In July 2008 correspondence to the Veteran, the RO informed 
him that a request for a change in hearing date could be made 
up to two weeks prior to the scheduled hearing, and that such 
request should be made with the RO.  See 38 C.F.R. 
§ 20.704(c) (2008).  The RO additionally informed the Veteran 
that, should he fail to appear for his scheduled hearing, his 
request would be deemed to have been withdrawn, and that, 
should he desire another hearing to be scheduled, he would 
have to submit a motion for that new hearing directly to the 
Board.

Noted at the time of the Board's October 2008 remand was that 
the Veteran was apparently confused with the directions 
contained in the July 2008 correspondence.  This is 
particularly the case given the fact that the Veteran's 
request for a change in his hearing date should have been 
sent directly to the RO rather than to the Board.  
Significantly, the postmark on the Veteran's correspondence 
requesting a new hearing date was July 23, 2008, while the 
date stamped on the envelope showed that it was received in 
Washington, D.C. on October 5, 2008.  In light of such 
circumstances, the Board determined that the Veteran's 
request for a rescheduled Travel Board hearing was timely 
made, and that his case should again be remanded in order to 
satisfy his hearing request.

Review of the Veteran's claims folder discloses that he once 
again failed to report for the Travel Board hearing scheduled 
before a Veterans Law Judge on February 2, 2009.  However, 
further review of the record discloses that, on January 15, 
2009, there was filed a motion to once again reschedule the 
Veteran's Travel Board hearing, inasmuch as he was out of the 
country due to a "family situation," and would not be back 
in the United States until April of 2009.  Significantly, in 
March 2009, the Veteran's motion to reschedule his Travel 
Board hearing was granted by the Veterans Law Judge presiding 
over the Veteran's appeal.

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following action:

The RO should once again take appropriate 
action to schedule the Veteran for a 
hearing before a traveling Veterans Law 
Judge at the RO located in Houston, 
Texas.  A copy of the letter scheduling 
the Veteran for that hearing, along with 
a transcript of the hearing, should be 
included in the claims folder.

Following completion of the above action, the Veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




